        Case 2:18-cv-00779-ECM-JTA Document 58 Filed 10/25/19 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

KEIANDRA L. TURNER and                         )
VALENZIA TURNER, et al.                        )
                                               )
     Plaintiff(s),                             )
                                               )
v.                                             )    CIVIL ACTION NO.:
                                               )    2:18-cv-779-ALB-SRW
                                               )
OFFICE DEPOT, INC.,                            )
                                               )
     Defendant.                                )

                                           ORDER

         Pending before the court is Plaintiffs’ Motion for Protective Order or, Alternatively,

Motion to Quash Subpoenas. Doc. 52. Defendant filed a response in opposition (Doc. 53)

to which Plaintiffs replied on October 8, 2019 (Doc. 56). Upon consideration, the court

concludes that Plaintiffs’ motion (Doc. 52) is due to be granted in part and denied in part.

         This latest discovery dispute between the parties involves Defendant’s notice of

intent to serve non-party subpoenas on four former employers of the Plaintiffs: Community

Actions Partnership of North Alabama, Alabama A&M University, Huntsville Bible

College, and the Randolph County Board of Education. Docs. 52-1, 52-2. After discussion

with Plaintiffs’ counsel, Defendant’s counsel agreed to modify the subpoenas to read as

follows:

                Please produce the following categories of EMPLOYMENT
         AND/OR PERSONNEL RECORDS: applications for employment, resumes,
         and investigative, background, or social media search results, employee
         evaluations, personnel reports, employee reprimands, disciplinary notices or
         actions, and severance/termination paperwork, PERTAINING TO
         KEIANDRA L. TUNER; DOB XX/XX/1989; SSN XXX-XX-9959.


                                               1
      Case 2:18-cv-00779-ECM-JTA Document 58 Filed 10/25/19 Page 2 of 8




              Expressly excluded from this production are any documents subject
       to the Health Insurance Portability and Accountability Act of 1996
       (“HIPAA”); documents relating solely to earnings, salary, or payroll
       information (including W-2s, 1099s, or other similar tax-related documents,
       direct deposit requests or authorizations, paystubs, etc.); employee
       retirement, pension, or benefit plans (including documents relating solely to
       401(k) or other profit-sharing plans or heath/vision/dental insurance plans,
       workers’ compensation claims; and use of sick leave, vacation days, or other
       forms of paid time off.

              Please produce the following categories of EMPLOYMENT
       AND/OR PERSONNEL RECORDS: applications for employment, resumes,
       and investigative, background, or social media search results, employee
       evaluations, personnel reports, employee reprimands, disciplinary notices or
       actions, and severance/termination paperwork, PERTAINING TO
       VALENZIA TUNER; DOB XX/XX/1966; SSN XXX-XX-2069. Please
       limit your search and production of documents to those created or obtained
       within the ten (10) calendar years immediately preceding Ms. Turner’s
       retirement in 2016.

              Expressly excluded from this production are any documents subject
       to the Health Insurance Portability and Accountability Act of 1996
       (“HIPAA”); documents relating solely to earnings, salary, or payroll
       information (including W-2s, 1099s, or other similar tax-related documents,
       direct deposit requests or authorizations, paystubs, etc.); employee
       retirement, pension, or benefit plans (including documents relating solely to
       401(k) or other profit-sharing plans or heath/vision/dental insurance plans,
       workers’ compensation claims; and use of sick leave, vacation days, or other
       forms of paid time off.

Doc. 53-3.

       Plaintiffs’ counsel contends that the subpoenas, even as modified, “seek irrelevant

discovery, are overbroad, and are designed to embarrass or annoy Plaintiffs,” arguing that

“Plaintiffs’ entire work history would be subject to production and disclosure in a case that

is not even remotely related to employment.”1 Doc. 56 at 5. Defendant’s counsel maintains



1
 Plaintiffs’ complaint alleges breach of the Alabama Extended Manufacturer’s Liability Doctrine,
negligence, wantonness, and breaches of warranties based on the purchase of a Power Bank from
an Office Depot store in Montgomery, Alabama. Doc. 1-1 at ¶¶ 1–3.

                                               2
      Case 2:18-cv-00779-ECM-JTA Document 58 Filed 10/25/19 Page 3 of 8




that the subpoenas, as drafted, are necessary so that it can investigate Plaintiffs’ adequacy

as class representatives under Federal Rule of Civil Procedure 23. Rule 23(a)(4) requires

the court to find that the “representative parties will fairly and adequately protect the

interests of the class.” This analysis “encompasses two separate inquiries: (1) whether any

substantial conflicts of interest exist between the representatives and the class; and (2)

whether the representatives will adequately prosecute the action.” Valley Drug Co. v.

Geneva Pharm., Inc., 350 F.3d 1181, 1189 (11th Cir. 2003) (citation omitted).

       Through their subpoenas, Defendant’s counsel seek to “confirm Plaintiffs’

[deposition] testimony that neither of them w[as] ever disciplined, reprimanded, or

terminated.” Doc. 53 at 4. Defendant “also seeks to confirm Plaintiff Keiandra Turner’s

testimony that she has not been successful in obtaining employment since she moved to

Georgia in August of 2018 due to her lack of experience and/or education—as opposed to

any issues with her previous employment, character, and/or background—despite [her

education] … and previous work experience.” Id. The essence of Defendant’s counsel’s

argument is that information and documentation contained in each Plaintiff’s personnel

files and employment records is relevant to her credibility and, therefore, to her adequacy

as a class representative. Doc. 53 at 3–4.

       The court has broad discretion to ensure that the parties “may obtain discovery

regarding any non-privileged matter that is relevant to any party’s claim or defense,” and

“[f]or good cause … may order discovery of any matter relevant to the subject matter

involved in the action.” Fed. R. Civ. P. 26(b)(1). “Relevant information need not be

admissible at the trial if the discovery appears reasonably calculated to lead to the discovery

of admissible evidence.” Id. Relevancy for purposes of Rule 26(b)(1) requires “flexible

                                              3
      Case 2:18-cv-00779-ECM-JTA Document 58 Filed 10/25/19 Page 4 of 8




treatment,” Eggleston v. Chi. Journeymen Plumbers’ Local Union No. 130, U.A., 657 F.2d

890, 903 (7th Cir. 1981) (citation and internal quotation marks omitted), and, as a whole,

the discovery rules are to be construed broadly and liberally, Herbert v. Lando, 441 U.S.

153, 177 (1979). Courts have “broad authority to control the scope of discovery.” Josendis

v. Wall to Wall Residence Repairs, Inc., 662 F.3d 1292, 1307 (11th Cir. 2011) (citing Fed.

R. Civ. P. 26(b)). Although a party is permitted to seek documentary evidence from a third

party through the issuance of a Rule 45 subpoena, the court may limit a party’s use of a

subpoena if it determines that the discovery is “outside the scope permitted by Rule

26(b)(1).” Fed. R. Civ. P. 26(b)(2)(C). Plaintiffs have standing to seek a protective order

against non-party subpoenas under Rule 26 “if the subpoenas seek irrelevant information.”

Zurich American Insurance Company v. Hardin, 2019 WL 3082608, at *2 (M.D.Fla.

2019). See also Classroomdirect.com, LLC v. Draphix, LLC, 2007 WL 9735450, at *1

(N.D.Ala., 2007); CJS Investors, LLC v. Berke, 2018 WL 7185189, at *2 (M.D.Fla. 2018)

(same). Under Rule 26(c), “the court where the action is pending...may, for good cause,

issue an order to protect a party or person from annoyance, embarrassment, oppression, or

undue burden or expense.” Fed. R. Civ. P. 26(c)(1). In evaluating whether a movant has

satisfied his burden of establishing good cause for a protective order, a court should balance

the non-moving party’s interest in obtaining discovery against the moving party’s proffer

of harm that would result from the discovery. Popoli v. Ft. Myers Lodge #1899 Loyal Order

of Moose, Inc., 2015 WL 9031929, at *4 (M.D.Fla. 2015)(citing Farnsworth v. Procter &

Gamble, Co., 758 F.2d 1545, 1547 (11th Cir. 1985)).

       Here, the lawsuit before the court does not concern plaintiffs’ employment, and

Defendant’s counsel does not cite any case holding that a class representative’s adequacy

                                              4
      Case 2:18-cv-00779-ECM-JTA Document 58 Filed 10/25/19 Page 5 of 8




under Rule 23 depends on her former disciplinary history at work or the reasons she sought

new employment. Defendant’s only plausible claim of relevance for the subpoenaed

information is its assertion that plaintiffs’ personnel records from employment unrelated to

this case might demonstrate that plaintiffs were not truthful in their deposition testimony

concerning their disciplinary records or motives for seeking other employment. If plaintiffs

were untruthful about such matters, defendant maintains, they are not adequate class

representatives.

       Defendant is correct that the credibility, honesty, and trustworthiness of proposed

class representatives may be relevant to their adequacy under Fed. R. Civ. P. 23. See, e.g.,

In re Priceline.com Inc., 236 F.R.D. 89, 96–97 (D.Conn. 2006) (‘“To judge the adequacy

of representation, courts may consider the honesty and trustworthiness of the named

plaintiff.’”)(citation omitted); Hively v. Northlake Foods, Inc., 191 F.R.D. 661, 668

(M.D.Fla. 2000) (“Within the Court's sound discretion, class certification can be denied if

there is a strong indication that one or more of the Plaintiffs’ testimony ‘might not be

credible.’”)(citation omitted); In re Alcoholic Beverages Litigation, 95 F.R.D. 321, 325-26

(D.C.N.Y. 1982)(“The representatives must be of such a character as to assure the vigorous

prosecution of the action so that the members’ rights are certain to be protected. The

representatives’ honesty, conscientiousness, and other affirmative personal qualities are

relevant to the inquiry.”); see also Wright & Miller, 7A Fed. Prac. & Proc. Civ. § 1766 (3d

ed.) (“In order to assess the adequacy of the named representatives, courts have looked to

factors such as their honesty, conscientiousness, and other affirmative personal qualities.

If the representative displays a lack of credibility regarding the allegations being made …

then the court may conclude that Rule 23(a)(4) is not satisfied.”)(collecting cases). The

                                             5
      Case 2:18-cv-00779-ECM-JTA Document 58 Filed 10/25/19 Page 6 of 8




honesty of a class representative matters because a representative “is a fiduciary and … the

interests of the class are ‘dependent on [her] diligence, wisdom and integrity.’” Koppel v.

4987 Corp., 191 F.R.D. 360, 368 (S.D.N.Y. 2000) (citing Cohen v. Beneficial Industrial

Loan Corp., 337 U.S. 541, 549–50, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949)).

       However, the undersigned is persuaded, following the Koppel court, that in order

‘“[t]o defeat class representation, any allegations concerning the representative’s adequacy

must be relevant to the claims in the litigation,’ German [v. Federal Home Loan Motgage

Co.], 168 F.R.D. [145] at 154 [(S.D.N.Y. 1996], and must be ‘directed at improper or

questionable conduct arising out of or touching upon the very prosecution of the lawsuit.’”

Id. (citing Jane B. v. New York City Dep't of Social Services, 117 F.R.D. 64, 71 (S.D.N.Y.

1987)). Alleged misconduct may be “too unsubstantiated and attenuated, in time and

subject matter, to seriously call into question [the class representative’s] ability to pursue

th[e] litigation and protect the interests of the proposed class.” Id. (citation omitted). See

also In re Scientific-Atlanta, Inc. Securities Litigation, 571 F.Supp.2d 1315, 1333 (N.D.Ga.

2007)( ‘“A plaintiff’s lack of credibility and the impurity of his motives can render him an

“inadequate’ class representative.’ Dubin v. Miller, 132 F.R.D. 269, 272 (D.Colo.1990).

But, ‘[t]o defeat class representation, any allegations concerning the representative's

adequacy must be relevant to the claims in the litigation, such that the problems could

become the focus of cross-examination and unique defenses at trial, to the detriment of the

class.’ German by German v. Federal Home Loan Mortg. Corp., 168 F.R.D. 145, 154

(S.D.N.Y.1996) (quotations omitted). Thus, to render a class representative inadequate, an

attack on his credibility must be ‘on an issue critical to one of [his] ... causes of action.’

Kline v. Wolf, 702 F.2d 400, 403 (2d Cir.1983).”); In re Priceline.com Inc., 236 F.R.D. at

                                              6
      Case 2:18-cv-00779-ECM-JTA Document 58 Filed 10/25/19 Page 7 of 8




96 (‘“[t]he existence of questions about the credibility of named representatives will not

ordinarily place the interests of those representatives in conflict with other class members.

All witnesses are potentially subject to attacks on their credibility. Only when attacks on

the credibility of the representative party are so sharp as to jeopardize the interests of absent

class members should such attacks render a putative class representative inadequate.’”)

(citation omitted); Lane v. Page, 272 F.R.D. 558, 579 (D.N.M. 2011)(following Koppel);

Middlesex Retirement System v. Quest Software, Inc., 2009 WL 10669638, at *9 (C.D.Cal.

2009) (following Koppel).

       In the instant case, defendants have not yet persuaded the court that plaintiffs’

questionable conduct—if any such conduct even occurred—actually has a connection to

the claims in this litigation. However, this matter is before the undersigned for a decision

regarding discovery, not class certification. Within reason, defendant should have the

opportunity to explore whether it can show, in response to a likely motion for class

certification,2 that either plaintiff may be an inadequate class representative on the grounds

of dishonesty or misrepresentation that somehow touches upon this lawsuit. Nevertheless,

balancing the non-moving party’s interest in obtaining discovery against the moving

party’s proffer of harm that would result from the discovery, this court declines to authorize

unlimited rummaging in plaintiffs’ personnel files, particularly given the fact that

defendants have not brought forward any suggestion of actual wrongdoing to date in this

case, and it is not yet obvious how defendant could connect any such misbehavior, even if

it were discovered to have occurred, to this litigation. Accordingly, it is


2
 Motions for class certification and briefs currently are due on or before February 12, 2020. Doc.
40.

                                                7
      Case 2:18-cv-00779-ECM-JTA Document 58 Filed 10/25/19 Page 8 of 8




       ORDERED that Plaintiffs’ motion for protective order (Doc. 52) is GRANTED in

part and DENIED in part as follows: Defendant may subpoena records from third parties

Community Actions Partnership of North Alabama, Alabama A&M University, Huntsville

Bible College, and the Randolph County Board of Education, reflecting actual discipline

or termination of either of the Plaintiffs within 10 years from the date on which the lawsuit

was filed, but may not subpoena the other personnel records proposed. The parties shall

treat all documents and information obtained through the subpoenas as confidential

pursuant to the confidentiality order that is already in place in this matter.

       DONE, on this the 25th day of October, 2019.

                                                          /s/ Susan Russ Walker
                                                          Susan Russ Walker
                                                          United States Magistrate Judge




                                               8
